Citation Nr: 0638408	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for structural 
(chronic) scoliosis.

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a leg disorder.

4.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a psychiatric 
disorder.

5.  Entitlement to a rating in excess of 20 percent for 
lumbar strain.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to November 1976.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from August 2003 
and December 2004 rating decisions by the Cleveland and Waco 
ROs.  In July 2006, a videoconference hearing was held before 
the undersigned; a transcript of this hearing is of record.  
The veteran's claims file is now in the jurisdiction of the 
Reno RO, as he now resides in that state.  

The veteran's claims file contains an unrevoked power of 
attorney designating Texas Veterans Commission (TVC) as his 
representative.  Notably, TVC does not have a presence in 
Nevada.  The veteran was advised of this and of alternate 
representation options in conjunction with his 
videoconference hearing in July 2006.  He waived 
representation at that time.

The issues of entitlement to service connection for a 
psychiatric disorder based on de novo review and entitlement 
to a rating in excess of 20 percent for lumbar strain are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam.

2.  Diabetes mellitus was not manifested in service or in the 
veteran's first post service year; it was first diagnosed 
many years postservice, and is not shown to be related to the 
veteran's service.
3.  An unappealed June 1994 rating decision denied service 
connection for structural scoliosis essentially on the basis 
that such disability was not shown in service, and was 
unrelated to service.

4.  Evidence received since the June 1994 rating decision 
does not tend to relate any current structural scoliosis to 
the veteran's service, does not related to the unestablished 
fact necessary to substantiate a claim of service seeking 
service connection for scoliosis, and does not raise a 
reasonable possibility of substantiating the claim.

5.  An unappealed June 1978 rating decision denied service 
connection for a leg disorder essentially on the basis that 
such disability was not shown.

6.  Evidence received since the June 1978 rating decision 
does not show a leg disorder, does not relate to an 
unestablished fact necessary to substantiate a claim of 
service connection for a leg disorder, and does not raise a 
reasonable possibility of substantiating such claim.

7.  An unappealed November 1993 rating decision denied 
service connection for "anxiety reaction claimed as 
schizophrenia" essentially on the basis that such disability 
was not shown and not manifested in service.  

8.  Evidence received since the November 1993 rating decision 
shows a diagnosis of an acquired psychiatric disability, 
relates to an unestablished fact necessary to substantiate a 
claim of service connection for psychiatric disability, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  Evidence received since the June 1994 rating decision 
that denied service connection for scoliosis is not new and 
material, and such claim may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2006). 

3.  Evidence received since the June 1978 rating decision 
that denied service connection for a leg disorder is not new 
and material, and such claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2006).

4. Evidence submitted since the November 1993 rating decision 
that denied service connection for psychiatric disability is 
new and material, and such claim may be reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

November 2002 and March 2003 (and December 2004 for 
scoliosis) letters (prior to the decisions on appeal) 
provided the veteran notice of evidence needed to support his 
claims.  Via September 2003, December 2004, May 2005, July 
2005, May 2006, and June 2006 letters, he was provided 
additional notice in which he was also advised of specific 
evidence needed to reopen his claims (See Kent v. Nicholson, 
20 Vet. App. 1 (2006)) and to submit relevant evidence in his 
possession.  March 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).

June 2004 and October 2005 statements of the case (SOCs), and 
a June 2006 supplemental SOC (SSOC) outlined the regulation 
implementing the VCAA, notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claims, and readjudicated the 
claims (June 2006 SSOC).  As the veteran has received all 
critical notice, and has had ample opportunity to respond 
and/or supplement the record after notice was given, he is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
Board also considered whether an examination to assess 
diabetes mellitus was necessary.  Because such disease was 
not manifested in service and not diagnosed until many years 
postservice, because 38 U.S.C.A. § 1116 presumptive 
provisions do not apply, and because there is no competent 
evidence suggesting that the disease might be related to 
service, it is determined that an examination is not 
necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  Notably, with a petition to reopen a 
claim seeking service connection, the duty to assist by 
arranging for a VA examination or securing an advisory 
medical opinion does not apply unless the claim is reopened.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).  Evidentiary development 
is complete to the extent possible.  The veteran has not 
identified any pertinent records that are outstanding.  It is 
not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

II. Service Connection for Diabetes Mellitus 

Factual Background, Criteria Analysis

The veteran's service medical records, including his service 
separation examination report, contain no mention of 
complaints, findings, or diagnosis pertaining to diabetes.  
Medical histories he provided, including in August 1974 and 
in October 1975 (for dental health) denied a history of 
diabetes or sugar in his urine.  Endocrine system clinical 
evaluation on separation examination was normal.

July 1980 VA pre-admission progress notes reflect the veteran 
did not have a history of diabetes.  July 2001 progress notes 
indicate the veteran denied having diabetes.  April 2002 
records show that the veteran recently had type II diabetes 
diagnosed.  Later records reflect ongoing treatment for the 
disorder; they do not relate it to the veteran's service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If certain chronic diseases (here, diabetes 
mellitus) are manifested to a compensable degree within one 
year following a veteran's discharge from active duty, they 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

At the outset, it is noteworthy that it is neither shown, nor 
alleged, that the veteran served in Vietnam during the 
Vietnam era (and was thus exposed to Agent Orange).  
Consequently, the veteran's claim seeking service connection 
for diabetes is not within the purview of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307 (which provide for presumptive service 
connection for diabetes for veterans who served in Vietnam, 
and were exposed to Agent Orange).  

It is amply shown by the record that the veteran has 
diabetes.  To establish service connection for such disease, 
he must show that it is related to his service.  There is no 
evidence of complaints, treatment, or diagnosis of diabetes 
mellitus in service or in the veteran's first postservice 
year.  Accordingly, service connection for diabetes on the 
basis that it became manifested in service, and persisted, or 
on a presumptive basis (as a chronic disease under 38 
U.S.C.A. § 1112) is not warranted.  The first evidence of a 
diagnosis of diabetes is in VA medical records dated in April 
2002, nearly 25 years after service.  Such a long interval 
between service and the initial diagnosis of a disability for 
which service connection is sought is, of itself, a factor 
against a finding that the disability is service connected.  
There is no competent evidence that links the veteran's 
diabetes to his service.  The medical records which have been 
associated with the claims file only note the diagnosis of 
diabetes mellitus and report treatment for such disease; 
nothing in these records suggests the diabetes might be 
related to the veteran's service.  

The veteran's belief that his diabetes mellitus is related to 
service is not competent evidence, as he is a layperson, 
untrained in establishing a medical diagnosis or determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

The preponderance of the evidence is against a finding that 
the veteran's diabetes mellitus is in any way related to his 
active service, and against this claim.  Accordingly, it must 
be denied.

III.  Claims to Reopen 

Legal Criteria

An unappealed rating decision on a claim is final as to such 
claim based on the evidence of record at the time of the 
decision.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is received, the claim may be reopened.  38 U.S.C.A. 
§ 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date (in April 2002 and August 
2004), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Factual Background and Analysis, Structural Scoliosis

Service medical records show that in September 1975 the 
veteran was treated for a back injury and that marked 
scoliosis was noted.  In February 1976, he was put on a 
temporary physical profile that limited him from 
participating in certain activities due to low back pain and 
scoliosis.  On November 1976 service separation examination 
there were no complaints, findings, or diagnosis of 
scoliosis.  On clinical evaluation the spine was normal.  

On December 1977 VA examination, the physician noted that the 
veteran did not have scoliosis.  X-rays of the spine were 
negative for scoliosis abnormality.  

On March 1994 VA examination, the veteran's posture was 
upright.  On inspection of the back, there was a lateral 
curvature of the spine with a thoracic convexity to the 
right.  The diagnoses included structural scoliosis.  

An unappealed June 1994 rating decision denied service 
connection for structural scoliosis essentially on the basis 
that such disability was not shown to be related to service 
(noting that such disability was not shown in service and 
that December 1977 VA X-rays did not show such abnormality).  

A May 2002 private treatment record reports structural 
deformity of the spine.

On May 2003 VA spine examination, x-rays of the spine were 
interpreted as within normal limits.  

On September 2004 VA examination, X-rays of the spine were 
interpreted as normal; on clinical evaluation scoliosis was 
reported.  

On April 2005 VA examination, the examiner noted that the 
claims file was reviewed.  Regarding whether the veteran had 
scoliosis, the physician noted that the veteran had mild 
scoliosis while standing in the resting position, which was 
corrected during range of motion without evidence of true 
scoliosis, and that multiple x-rays did not show scoliosis.  
The diagnosis was history of scoliosis, not found.  The 
physician opined that scoliosis was less likely than not a 
result of injury while on active duty.

Since the previous denial of service connection was based on 
a finding that such disability was not shown to be related to 
the veteran's active service, for newly received evidence to 
relate to the unestablished fact necessary to substantiate 
the claim of service connection for scoliosis, it would have 
to tend to show that such disability is indeed related to the 
veteran's active service (to include injuries sustained 
therein).  None of the evidence received since the June 1994 
rating decision tends to do so.  In fact, the evidence added 
to the record since June 1994 casts doubt as to whether the 
veteran actually has a true scoliosis (and thus negatively 
impacts on the previous finding supporting the veteran's that 
he has such chronic disability).  The April 2005 VA examiner 
noted, in essence, that the veteran's scoliosis was a 
postural anomaly which resolved during range of motion 
exercises, and that numerous X-rays reported in the record 
all failed to show scoliosis.  Regardless, the only competent 
evidence received since June 1994 that directly addresses the 
question of whether any scoliosis might be related to the 
veteran's service is the opinion of the April 2005 VA 
examiner who stated that such disability was not related to 
an injury on active duty.  The veteran's own opinion that he 
has scoliosis as a result of injury in service is not 
competent evidence.  He is a layperson, untrained in 
establishing a medical diagnosis or determining medical 
etiology.  See Espiritu, supra.

In light of the foregoing, the Board must find that the 
evidence received since June 1994 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for scoliosis, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  




Leg disorder - 

The veteran's service medical records show that in January 
1974 a cyst was removed from his left leg.  In March 1975, he 
complained of a boil on his right thigh.  In April 1975, he 
reported a spider bite on his right thigh; the assessment was 
right thigh abscess.  Follow-up treatment reports note the 
spider bite was infected, that the abscess was draining, that 
the veteran developed right thigh cellulitis, and that the 
treatment course included a limited duty profile.  
Ultimately, the problem resolved, and the veteran returned to 
regular duty.  On November 1976 service separation 
examination no pertinent abnormalities were noted, and 
clinical evaluation of the lower extremities was normal.

On December 1977 VA examination, the veteran reported an 
injury in service while playing basketball that resulted in 
low back and right leg pain.  Examination revealed a small, 
circular scar 2 cm. in diameter on the right posterior thigh.  
The diagnoses included history of a spider bite on the right 
posterior thigh, healed, no residuals.

An unappealed June 1978 rating decision denied service 
connection for a leg disorder on the basis that such 
disability was not shown.  

A July 1980 VA treatment record notes the veteran had a scar 
on his left leg.  An October 1992 record notes a complaint of 
tingling and numbness on the left side, including in the left 
leg.  The diagnosis was unexplained paresthesias.  

On March 1994 VA examination, no scars were found on the 
extremities.  No leg disorders were diagnosed.  

In May 2002, the veteran complained of back pain that 
radiated to his legs.  

In a November 2002 statement, the veteran's mother stated 
that he has had leg pain ever since his return home from 
service.  

An August 2003 VA treatment record notes the veteran showed 
the examiner a photo of a leg injury sustained in his last 
job.  

At a July 2006 video conference hearing, the veteran stated 
that both of his legs were "messed up", and that he did not 
have any diagnosis of a current leg disorder.

As the previously denial of this claim was based on a finding 
that a leg disability was not shown, for evidence to be new 
and material in this matter, it would have to tend to show 
that the veteran has such disability (and, if so, that it is 
related to his service).  None of the evidence received since 
the June 1978 rating decision is competent evidence that 
tends to show that the veteran has a medical diagnosis of a 
leg disability that is related to his active service.  In 
fact, in hearing testimony the veteran specifically 
acknowledged that he did not have a medical diagnosis of a 
leg disability.  Lay statements (such as by the veteran's 
mother) to the effect that the veteran has had leg 
pain/problems are not competent evidence of current 
disability, as laypersons are not competent to establish a 
medical diagnosis.  See Espiritu, supra.  Notably, regarding 
the photograph the veteran showed to a treatment provider in 
August 2003 was specifically identified as reflecting a 
postservice, work-related, injury. 

In light of the foregoing, the Board finds that the 
additional evidence received since the June 1978 rating 
decision does not relate to the unestablished facts necessary 
to substantiate the claim of service connection for a leg 
disorder, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  

Psychiatric Disorder - 

The veteran's service medical records, including his service 
separation examination report contain no mention of 
psychiatric complaints, findings, or treatment.  On service 
separation examination, psychiatric clinical evaluation was 
normal.

A September 1977 VA treatment record notes the veteran was 
seen for follow-up following a psychotic episode.  It was 
noted he fell in July 1977 and hit his head, and afterwards 
had increased headaches and exhibited bizarre behavior.  The 
record shows the veteran's family reported he had exhibited 
symptoms for six to seven months.  After he began taking 
Haldol his headaches stopped and the psychosis resolved.  

On March 1978 VA examination the veteran's prior history was 
noted, and also that he continued to receive treatment for 
excessive worrying after the head injury.  The diagnosis was 
schizoaffective reaction with periods of depression.

An August 1987 private treatment records indicates the 
veteran was seen for facial muscle spasms.  The diagnosis was 
anxiety reaction.  

A December 1987 rating decision denied service connection for 
a "nervous disorder" essentially on the basis that such 
chronic disability was not shown (as the veteran was seen for 
acute and transitory complaints) and was not shown to be 
related to service.  

In December 1992, the veteran claimed service connection for 
schizophrenia.  In August 1993, he failed to report for a VA 
examination scheduled in connection with such claim.

An unappealed November 1993 rating decision denied [on de 
novo review] service connection for anxiety reaction, claimed 
as schizophrenia, finding that such disability was not shown, 
and not present in service.  

Records received since the November 1993 rating decision show 
clinical diagnoses of chronic paranoid schizophrenia and 
major depression.  When these records are reviewed in 
conjunction with the evidence previously of record (which 
noted psychotic episodes in the veteran's first postservice 
year), and in light of applicable legal criteria 
(specifically 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309 providing 
presumptive service connection for psychoses as chronic 
disease), they pertain to the unestablished facts necessary 
to substantiated a claim of service connection for 
psychiatric disability, raise a reasonable possibility of 
substantiating the claim, and are new and material evidence.  
Hence, this claim may be reopened.  

ORDER

Service connection for diabetes mellitus is denied.

The appeal to reopen a claim of service connection for 
scoliosis is denied.

The appeal to reopen a claim of service connection for a leg 
disorder is denied.

The appeal to reopen a claim seeking service connection for a 
psychiatric disorder is granted.  


REMAND

Because the veteran has had diagnoses of chronic acquired 
psychiatric disabilities including a psychosis, and because 
there is evidence suggesting that a psychosis was manifested 
in the first postservice year, a VA examination to determine 
whether the veteran indeed has a psychosis that was 
manifested in the first postservice year (and is not due to 
organic postservice acquired cause, i.e., a head injury after 
service) is necessary.

At a July 2006 video conference hearing, the veteran alleged 
that his lumbar strain had worsened since his last 
examination, in April 2005.  As his allegation is plausible, 
an examination to ascertain the current severity of this 
disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
ascertain the nature and likely etiology 
of his current psychiatric disability.  
The veteran's claims files must be 
reviewed by the examiner in conjunction 
with the examination.  Upon review of the 
claims file and evaluation of the 
veteran, the examiner should provide an 
opinion responding to the following 
questions.  1) What is(are) the correct 
diagnosis(es) for the veteran's current 
psychiatric disabilities?  2.) When was 
each diagnosed psychiatric disability 
first manifested?  3.) If the diagnosed 
psychiatric disabilities include a 
psychosis, was it manifested in the first 
postservice year (and, if so, is it 
clearly not due to intercurrent 
postservice etiology, i.e., head injury).   
4.) Is any psychiatric disability 
diagnosed otherwise related to the 
veteran's service, i.e., at least as 
likely as not incurred or aggravated 
therein?  The examiner must explain the 
rationale for all opinions given.

2.  The RO should ask the veteran to 
identify all sources of treatment he 
received for his service connected lumbar 
strain since April 2005, and secure for 
the record complete clinical reports of 
treatment from all identified sources.  

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's lumbar 
strain.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of the 
current criteria for rating spine 
disorders and those in effect prior to 
September 26, 2003, and clinical findings 
reported must be adequate for rating the 
disability under both the current and the 
prior criteria for rating lumbar strain.  
The examiner should explain the rationale 
for all opinions given.  

3.  The RO should then readjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and 
afford the veteran the opportunity to 
respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


